Citation Nr: 0845150	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-41 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for Achilles 
tendonitis of the right foot with right heel bone spur 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for Achilles 
tendonitis of the left foot with left heel bone spur, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to May 1986 
and from September 1989 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Regional 
Office (RO) that confirmed and continued the noncompensable 
evaluations then in effect for Achilles tendonitis of each 
foot.  This case was previously before the Board in August 
2007, at which time it was remanded for additional 
development of the record.  Based, in part, on the findings 
of a Department of Veterans Affairs (VA) examination 
conducted in March 2008, the Appeals Management Center (AMC) 
assigned a 30 percent evaluation for Achilles tendonitis of 
each foot, effective from February 2003.  

By rating decision dated in August 2003, the RO proposed to 
reduce the 20 percent evaluation then in effect for 
tendonitis of the left foot and Achilles tendinitis of the 
right to a noncompensable evaluation.  The veteran was 
informed of the proposed reduction in a letter dated in 
August 2003.  A November 2003 rating action implemented the 
reductions to a noncompensable evaluation for each foot, 
effective February 2004.  In its August 2007 decision, the 
Board remanded the claim regarding the propriety of the 
reduction.  As noted above, the April 2008 rating action 
restored the 30 percent evaluations for Achilles tendonitis 
of each foot, effective February 2003.  Accordingly, that 
claim has been fully resolved in the veteran's favor, and 
this decision is limited to the issues set forth on the 
previous page.




FINDINGS OF FACT

1.  The veteran's right foot disability is productive of 
severe impairment, but loss of use of the foot has not been 
shown.

2.  The veteran's left foot disability is productive of 
severe impairment, but loss of use of the foot has not been 
documented.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for Achilles tendonitis of the right foot with right heel 
bone spur have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008).

2.  The criteria for an evaluation in excess of 30 percent 
for Achilles tendonitis of the left foot with left heel bone 
spur have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In July 2005 and November 2007 letters, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  The 
November 2007 letter informed the veteran to submit evidence 
from medical providers, statements from others who could 
describe their observations of his disability level, and his 
own statements describing the symptoms, frequency, severity 
and additional disablement caused by his disabilities.  That 
letter also informed the veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
impairment, and the effect that the conditions have on her 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a higher rating.  The letter 
further advised the appellant of the evidence needed to 
establish an effective date.  The case was readjudicated in 
April 2008. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include VA medical 
records, VA examination reports, and the testimony of the 
veteran and his spouse at a hearing before the undersigned.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process by testifying at a hearing and submitting 
detailed correspondence addressing the functional impairment 
caused by his disability and its affect on employment.  He 
was advised of the relevant rating criteria in the November 
2005 statement of the case.  In his substantive appeal, he 
argued for the assignment of a particular disability rating 
at a minimum.  Thus, his correspondence reflects actual 
knowledge of the information and evidence necessary to 
substantiate his claim.  The veteran was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

A 30 percent rating may be assigned for other foot injuries 
which are severe.  Diagnostic Code 5284.

With actual loss of use of the foot, a 40 percent rating is 
assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5167.

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc. in the case of the hand, or of 
balance, propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump without 
prosthesis.  38 C.F.R. § 3.350(a)(2) (2008).

The evidence supporting the veteran's claim includes his 
statements and some medical findings.  In this regard, the 
Board acknowledges that the most recent VA examination, 
conducted in March 2008, demonstrates that each foot has 
objective evidence of painful motion, tenderness, and 
weakness.  There was also swelling of the right foot.

It is significant to point out, however, that the veteran is 
currently in receipt of the maximum schedular evaluation 
under Diagnostic Code 5284.  In order to assign a higher 
rating, the evidence must establish loss of use of the foot.  
Clearly, this is not the case, nor is there evidence of 
ankylosis of the ankle, which would permit the assignment of 
a 40 percent evaluation under Diagnostic Code 5270.  

The Court has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1995) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, 
38 C.F.R. §§ 4.40 and 4.45 as they relate to functional loss 
due to pain do not apply when a Diagnostic Code is not 
predicated on loss of range of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).

Moreover, the Board notes that in addition to the 30 percent 
evaluations assigned to Achilles tendonitis of the left foot 
and right foot, the veteran is in receipt of separate 10 
percent ratings for hallux valgus of the left foot, status 
post bunionectomy and for hallux valgus of the right foot, 
status post bunionectomy.  Pursuant to 38 C.F.R. § 4.68, the 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed.  For example, the combined 
evaluation for disabilities below the knee shall not exceed 
the 40 percent evaluation under Diagnostic Code 5165.  Using 
the Combined Ratings Table in 38 C.F.R. § 4.25, a 30 percent 
rating and a 10 percent rating combine to 40 percent.  Thus, 
the veteran's left foot disabilities result in a combined 
evaluation of 40 percent, as do his right foot disabilities.  
Assignment of a higher evaluation for the veteran's Achilles 
tendonitis of either foot would violate the "amputation 
rule" provisions of 38 C.F.R. § 4.68.  

As a final matter, the Board has also considered whether the 
veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  To the 
extent that an extraschedular rating could be assigned in 
excess of the "amputation rule", in this case there are no 
exceptional or unusual factors with regard to the veteran's 
bilateral foot disability.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the veteran's disability 
level and symptomatology, and provide for consideration 
involving functional impairment to include limitation of 
motion, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, instability, and 
disturbance of locomotion.  See 38 C.F.R. § 4.45.  Thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.




ORDER

An increased rating for Achilles tendonitis of the right foot 
with right heel bone spur is denied.

An increased rating for Achilles tendonitis of the left foot 
with left heel bone spur is denied. 



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


